Filed 3/11/21 P. v. Ramirez CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B306829
                                                         (Super. Ct. No. 2010019373)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 JUDITH RAMIREZ,

      Defendant and Appellant.



              Judith Ramirez appeals from the sentence imposed
after her petition for writ of habeas corpus resulted in her
resentencing. In 2012, a jury convicted appellant of the second-
degree murder of her 18-year old daughter, Victoria (Pen. Code, §
187, subd. (a))1, two counts of child endangerment (§ 273a, subd.
(a)), felony driving with a suspended driver’s license (Veh. Code,
14601.2, subd. (a)), misdemeanor driving under the influence of
alcohol with a prior DUI conviction (Veh. Code, § 23152, subd.


       All statutory references are to the Penal Code unless
         1

otherwise stated.
(b)), and misdemeanor driving while her license was suspended
or revoked. (Veh. Code, § 14601.5, subd. (a).) The jury further
found that appellant personally inflicted great bodily injury on
her four-year-old son J.D.H., who was also a passenger in the
vehicle (§ 12022.7, subd. (d)) and on another passenger. (§
12022.7, subd. (a).) Appellant was sentenced to an indeterminate
term of 15 years to life on the murder, plus consecutive terms
totaling 8 years for the great bodily injury enhancements. Terms
imposed for her other offenses were stayed under section 654.
             In People v. Cook (2015) 60 Cal.4th 922, our Supreme
Court held, “subdivision (g) of section 12022.7 means what it
says: Great bodily injury enhancements do not apply to a
conviction for murder or manslaughter.” (Id. at p. 924.)
Appellant petitioned for writ of habeas corpus, contending she
should be resentenced because great bodily injury enhancements
were attached to her sentence for second-degree murder.
Respondent agreed. At the subsequent resentencing hearing, the
trial court stuck the enhancements previously imposed on
appellant’s murder conviction. It also lifted the section 654 stay
imposed on her conviction of child endangerment, imposed a term
of four years for that offense and imposed a great bodily injury
enhancement of three years for that conviction. The resulting
aggregate term of 23 years to life is one year shorter than the
aggregate term originally imposed. Appellant filed a timely
notice of appeal.
             We appointed counsel to represent appellant in this
appeal. After counsel’s examination of the record, he filed a brief
raising no issues. On January 11, 2021, we advised appellant
that she had 30 days within which to personally submit any




                                 2
contentions or issues she wished us to consider. No response has
been received.
            We have reviewed the entire record and are satisfied
that appellant’s counsel has fully complied with his
responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40
Cal.4th 106, 126.)
            The judgment is affirmed.
            NOT TO BE PUBLISHED.




                                               YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                               3
                      Bruce Young, Judge

               Superior Court County of Ventura

                ______________________________

             Patrick J. Hoynoski, under appointment by the Court
of Appeal, for Defendant and Appellant.

           No appearance by Respondent.